UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 30, 2013 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of May 6, 2013, there were17,080,701 issued and outstanding shares of the registrant’s common stock. BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive (Loss)Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II Other Information Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 18 Signatures 20 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) March 30, December 29, March 31, (Unaudited) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ $ Inventories Receivables Prepaid expenses and other current assets Deferred tax assets 73 Total current assets Property and equipment, net of accumulated depreciation of $186,500; $189,134 and $179,357, respectively Goodwill - - Other intangible assets, net Other assets, net Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses Gift cards and customer deposits Deferred revenue Total current liabilities Deferred franchise revenue Deferred rent Other liabilities Stockholders' equity: Preferred stock, par value $0.01, Shares authorized: 15,000,000; No shares issued or outstanding at March 30, 2013, December 29, 2012 and March 31, 2012 - - - Common stock, par value $0.01, Shares authorized: 50,000,000; Issued and outstanding: 17,085,121; 17,068,182 and 17,394,761 shares, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ $ See accompanying notes to condensed consolidated financial statements. 3 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited) (Dollars in thousands, except share and per share data) Thirteen weeks ended March 30, 2013 March 31, 2012 Revenues: Net retail sales $ $ Commercial revenue Franchise fees Total revenues Costs and expenses: Cost of merchandise sold Selling, general and administrative Interest expense (income), net ) ) Total costs and expenses Income (loss) before income taxes ) Income tax expense (benefit) 97 ) Net income (loss) $
